Citation Nr: 9913637	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-20 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son



INTRODUCTION

The veteran served on active duty from September 1936 to 
October 1945.  He died on December [redacted], 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
RO.  Service connection for the cause of the veteran's death 
and entitlement to Survivors' and Dependents' Educational 
Assistance under Chapter 35 of Title 38 of the Unites States 
Code were denied.  However, the appellant has appealed the 
denial of service connection only.


FINDINGS OF FACT

1.  The veteran died in December 1996 of pneumonia due to 
amyotrophic lateral sclerosis (ALS).

2.  No competent evidence has been presented that attributes 
the onset of the fatal disease process to military service, 
or to the one-year period following service.  


CONCLUSION OF LAW

The appellant's claim of service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1310, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered is whether the 
appellant has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  Section 5107 provides that the claimant's submission 
of a well-grounded claim gives rise to VA's duty to assist 
and to adjudicate the claim.  Id.  A well-grounded claim is 
defined as a "plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  In short, VA is not required to 
adjudicate a claim until after the appellant has met her 
initial burden of submitting a well-grounded one.  

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of 
service connection for the cause of the veteran's death, this 
means that evidence must be presented which in some fashion 
links the fatal disease to a period of military service or an 
already service-connected disability.  See 38 U.S.C.A 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(1994).  In short, evidence must be presented showing that a 
service-connected disability is either the principal or 
contributory cause of death.  § 3.312.  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  § 3.312.  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  Id.  

The veteran's death certificate shows that he died of 
pneumonia due to ALS which had begun 9 years prior to his 
death.  Available medical records show that ALS was first 
diagnosed in 1986 when, after being followed for neurologic 
complaints, it was felt that the veteran had a motor neuron 
disease that was most likely ALS.  

An April 1997 letter from Eugene P. York, M.D., indicates 
that the veteran had died of ALS that he had had for over 10 
years prior to his death.  It was noted that the veteran had 
served during World War II in Panama and that it was a 
possibility that he had contracted ALS at an earlier time, 
such as when he was in a tropical region.  

In June 1998, a VA neurologist prepared an opinion as to 
whether the veteran's death was due to ALS as a result of 
serving in the tropics.  Upon review of the file, it was felt 
that the veteran first began to have symptoms of ALS in the 
1980's.  It was also noted that an unusual neurologic disease 
had been seen in Shamoro natives on the island of Guam which 
was referred to as Parkinson's dementia ALS complex.  The 
examiner indicated that there was no suggestion that the 
veteran had had this complex.  Rather, it was opined that the 
veteran had had a classic form of ALS.  

The Board finds that the evidence described above does not 
include competent medical evidence of any link between the 
fatal disease process and the veteran's military service.  
The reference to a possibility of a link to the veteran's 
military service in a tropical region by Dr. York is too 
speculative to constitute the basis for a well-grounded 
claim.  Dr. York's statement is not supported by any clinical 
data or other rationale to support such a conclusion.  
Indeed, nothing was said to give such a statement any 
substance.  Dr. York did not cite to any authority for such a 
proposition; nor did he describe his own experience or 
reasoning for such an opinion.  See Bloom v. West, 12 Vet. 
App. 185 (1999) (absent clinical data or other rationale, a 
statement that respiratory problems which contributed to a 
veteran's death "could" have been precipitated by time in a 
prisoner of war camp is too speculative to show the necessary 
medical nexus).  Dr. York's opinion is, by its own terms, 
equivocal, and is no more helpful than an opinion that 
disability "may or may not" be due to service.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  Additionally, no 
evidence has been presented to suggest that ALS began within 
one year of the veteran's separation from service.  
Therefore, the appellant is not aided by the provisions of 
38 C.F.R. §§ 3.307, 3.309.  Moreover, the veteran was not 
service connected for any disability which might have 
contributed to the fatal processes.  

When a well-grounded claim has not been presented, the Board 
does not have jurisdiction to act.  Boeck v. Brown, 6 
Vet.App. 14 (1993).  Therefore, the appeal for service 
connection for the cause of the veteran's death must be 
denied.

It has also been contended on the appellant's behalf that the 
Board should determine whether the RO complied with M21-1, 
Part III,  1.03(a) (Change 50) (Feb. 23, 1996) and M21-1, 
Part VI,  2.10(f) (Change 48) (Aug. 5, 1996).  The 
provisions of M21-1 Part VI,  2.10(f) provide that "the 
duty to assist will prevail while development is 
undertaken."  A careful reading of this provision clearly 
shows the initiation of this "development" is predicated on 
the claim being "potentially plausible on a factual basis."  
Essentially, "potentially plausible on a factual basis" 
means the claim is well grounded.  Epps, supra.  
Consequently, development is undertaken pursuant to M21-1 
Part VI,  2.10(f) only after the appellant has presented a 
well-grounded claim.  As the appellant has not done so here, 
M21-1 Part VI,  2.10(f) is not applicable to his case.
M21-1 Part III,  1.03(a) provides that "[b]efore a decision 
is made about a claim being well-grounded, it will be fully 
developed."  However, only when a claim is well grounded 
does VA have an obligation to assist the claimant in 
"developing the facts pertinent to the claim." Robinette v. 
Brown, 8 Vet. App. 69, 77-74 (1995) (emphasis added) 
(referring to evidentiary development required by the duty to 
assist under 38 U.S.C.A. § 5107(a)); Epps, supra; Beausoleil 
v. Brown, 8 Vet. App. 459, 465 (1996).  In contrast to the 
evidentiary development referred to in 38 U.S.C.A. § 5107(a), 
the provisions of M21-1, Part III,  1.03(a) refer to 
development of the claim.  The requirement to fully develop a 
claim - as compared to development of the evidence underlying 
the claim - merely demands that VA ensure that the appellant 
has not filed a defective or incomplete application.  See 
38 U.S.C.A. § 5103 (West 1991); Robinette, 8 Vet. App. at 78.  
See 38 C.F.R. §§ 3.1(p), 3.160(a) (1997)(defining a claim as 
an application for VA benefits); see also M21-1, Part III,  
1.01(a) (discussing development of pertinent facts 
"concerning a well-grounded claim"); M21-1, Part VI,  
2.10(f) (discussed, supra); compare M21-1, Part III,  
2.01(c) (during initial screening stage of claims processing, 
the RO shall review all applications and evidence immediately 
to determine if "a claim" is incomplete and requires 
"further development").  Indeed, M21-1, Part III,  1.03(a) 
relies upon Grottveit v. Brown, 5 Vet. App. 91 (1993), in 
which the Court stated that, "[i]f the claim is not well 
grounded, the claimant cannot invoke the VA's duty to assist 
[under 38 U.S.C.A. § 5107(a)] in the [evidentiary] 
development of the claim."  Grottveit at 93, citing 
38 U.S.C.A. § 5107(a).  Therefore, until an appellant has 
submitted a well-grounded claim, VA is under no duty to 
assist the appellant in establishing the evidentiary elements 
of his claim.  

In other words, the requirement to "fully develop" a claim 
pursuant to M21-1, Part III,  1.03(a) is not identical to 
the duty to assist which arises after a well-grounded claim 
has been submitted; instead, it appears to merely reiterate 
the duty to inform under 38 U.S.C.A. § 5103.  Consequently, 
ensuring that a claim is "fully developed" under M21-1 Part 
III,  1.03(a) means that, where the appellant's application 
for benefits is incomplete, VA shall notify the appellant of 
the evidence necessary to complete the application.  Id. at 
80.  As there is no indication in the present case that the 
appellant's application is incomplete, or that she is aware 
of evidence which would render her claim well grounded, the 
Board finds that the RO complied with 38 U.S.C.A. § 5103 and 
 1.03(a).



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

